                                                    Entered on Docket
                                                    May 12, 2021
                                                    EDWARD J. EMMONS, CLERK
                                                    U.S. BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA


 1   Gregg S. Kleiner (SBN 141311)
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335                  The following constitutes the order of the Court.
                                                  Signed: May 12, 2021
     San Francisco, CA 94104
 3   Tel. 415-672-5991
     Fax. 415-680-1712
 4   gkleiner@rinconlawllp.com
 5                                                 _________________________________________________
     Counsel for                                   M. Elaine Hammond
 6   DORIS A. KAELIN,                              U.S. Bankruptcy Judge
     Trustee in Bankruptcy
 7

 8                                UNITED STATES BANKRUPTCY COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                             SAN JOSE DIVISION

11   In re                                                    Case No. 18-50398 MEH
                                                              Chapter 7
12                                                            Hon. M. Elaine Hammond
             TECHSHOP, INC.,
13                                                            ORDER DISALLOWING CLAIM 222
                     Debtor.                                  (Pierre Leon Pellissier)
14

15

16           Upon due consideration of the Trustee’s Request for Entry of Order Disallowing Claim 222

17   (Pierre Leon Pellissier), and the Declaration of Gregg S. Kleiner filed therewith, finding that notice

18   is appropriate under the circumstances and that good cause exists therefor,

19           IT IS HEREBY ORDERED THAT the Trustee’s Objection to Claim 222 (Pierre Leon

20   Pellissier) filed April 9, 2021, as Docket No. 340, is sustained. Claim 222 filed by Pierre Leon

21   Pellissier, is disallowed in its entirety.

22                                            **END OF ORDER**

23

24

25

26

27

28

Case: 18-50398      Doc# 414       Filed: 05/12/21      Entered: 05/12/21 15:35:17        Page 1 of 2
  1                                  **COURT SERVICE LIST**

  2   No Court Service Requested.

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398    Doc# 414     Filed: 05/12/21   Entered: 05/12/21 15:35:17   Page 2 of 2
